Citation Nr: 0837400	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-41 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a left knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty for 
training (ACDUTRA) in the U.S. Marine Corps Reserves from 
November 1972 to May 1973, and had subsequent periods of 
ACDUTRA, including in June 1975, when he sustained the injury 
resulting in the current left knee disability.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2005 rating decision by the Waco, Texas 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for residuals of a left knee 
medial meniscectomy with arthritis.  

In his December 2005 Substantive Appeal on VA Form 9, the 
veteran requested a Travel Board hearing; in January 2006, he 
withdrew the request.  


FINDING OF FACT

The veteran's service connected left knee disability is 
manifested by X-ray confirmed arthritis, limitation of 
flexion to 90 degrees, limitation of extension to 8 degrees, 
and no more than slight instability; there is no additional 
measurable loss of function due to pain, and ankylosis is not 
shown.  


CONCLUSION OF LAW

A combined rating in excess 20 percent is not warranted for 
the veteran's service connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 
5257, 5260, 5261 (2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as revised 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A September 2004 letter 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  In compliance with Dingess/Hartman 
v. Nicholson, 19 Vet. Appp. 473 (2006), a March 2006 letter 
informed the veteran of disability rating and effective date 
criteria.  The veteran is not prejudiced by this process, and 
it is not alleged otherwise.  

The veteran did not receive notice with the degree of 
specificity required by See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  While this notice error is presumed 
prejudicial, the Board finds that it did not affect the 
essential fairness of the adjudication because a reasonable 
person could be expected to understand from the notice given 
what was needed, and the veteran had actual knowledge of the 
critical elements of Vazquez-Flores notice requirements.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see 
Vazquez-Flores, 22 Vet. App. at 48.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her own claim.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  

The September 2004 letter provided the veteran notice that he 
needed to submit evidence showing that his service-connected 
disability had gotten worse.  A November 2005 SOC informed 
him of the criteria used to rate knee disabilities.  While 
this was a post-decisional document, he had ample time to 
respond, and the claim was thereafter readjudicated (by a 
June 2006 supplemental SOC).  Notably, the veteran had also 
received the critical notice in the course of a previous 
lapsed appeal (just prior to the instant claim) on this same 
issue.  The March 2006 letter explained how disability 
ratings are assigned (including that impact of the disability 
on employment is considered) and provided examples of the 
types of medical and lay evidence the veteran could submit to 
support an increased rating claim.  

The evidence clearly shows that prior to the initial RO 
decision on the instant claim the veteran had actual 
knowledge of what was needed to substantiate the claim.  
Further notice would provide him no information of which he 
is unaware, but would merely bring further redundancy into 
the process, and further notice is not required.  

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in May 2006.  He has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  

B.	Factual Background  

Historically, the veteran sustained a left knee injury on  
ACDUTRA in June 1975, and underwent a medial meniscectomy for 
residuals of the injury.  A December 1992 rating decision 
awarded service connection for postoperative residuals of the 
meniscectomy, rated 10 percent.  An April 1994 rating 
decision recognized that the service connected left knee 
disability entity encompassed arthritis of the knee, and 
increased the combined rating for the disability to 20 
percent.  Such rating has been in effect since..  

The instant claim for increase was received in August 2004.  

Private treatment records from September 1997 to March 2005 
include reports of ongoing treatment for complaints of left 
knee pain.  Findings included some swelling, crepitus, and 
tenderness around the patella; also noted was that the 
veteran wore a left knee brace,.  There were no reports of 
instability of the knee.  An X-ray in September 2002 found 
degenerative joint disease of the left knee.  

In his September 2005 notice of disagreement, the veteran 
alleged that he does have instability of the left knee, as he 
was provided a brace to wear on the knee.  

On May 2006 VA examination, it was noted that the veteran did 
not need assistive devices for walking.  It was noted that 
his complaints included left knee pain, stiffness, and 
weakness; he denied flare-ups.  On physical examination it 
was noted that he had an antalgic gait, and that left knee 
range of motion was from 8 to 90 degrees.   Findings included 
crepitus, effusion, tenderness, and painful movement.  It was 
noted that there was patellar abnormality, but not 
instability.  McMurray's test was positive.  The examiner 
found no additional limitation of motion with repetitive use.  
X-rays showed advanced osteoarthritic changes with narrowing 
of the patellofemoral joint and tibiofemoral joint medial 
compartment.  The diagnosis was residuals of medical 
meniscectomy, with crepitus and limitation of motion.

C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran's service connected left knee disability, 
residuals of a meniscectomy, encompasses associated 
degenerative changes and may be rated under Diagnostic Codes 
5258/5259 (for dislocated semilunar cartilage/symptomatic 
removal of semilunar cartilage) or alternatively under Codes 
5257 (for knee disability manifested by recurrent subluxation 
or lateral instability), 5010-5003 (for arthritis with less 
than compensable limitation of motion), 5260 (for limitation 
of flexion), 5261 (for limitation of extension) or for 
combinations of Code 5257 and 5010 or 5257 and 5260 and/or 
5261.  [Notably, the criteria under Codes 5258 include 
restrictions of motion/instability, and those Codes may not 
be combined with Codes 5257 and those pertaining to 
limitations of motion.  See 38 C.F.R. § 4.14]   It is also 
noteworthy that Code 5256 (for ankylosis of the knee) does 
not apply, as such pathology is not shown.

Code 5257 provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability of a knee, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a.  

Traumatic arthritis (established by X-ray findings) is rated 
as degenerative arthritis, and is rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When the limitation of 
motion is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint affected by limitation of motion, to be combined, 
not added under Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  
Extension limited to 5 degrees warrants a noncompensable 
rating, extension limited to 10 degrees warrants a 10 percent 
rating, extension limited to 15 degrees warrants a 20 percent 
rating, extension limited to 20 degrees warrants a 30 percent 
rating, extension limited to 30 degrees warrants a 40 percent 
rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
2004).  

A close review of the record reveals no distinct period 
during which the criteria for the next higher (combined 30 
percent) rating were met as to the veteran's service-
connected left knee disability.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

As the disability is already rated 20 percent combined, the 
focus is on the criteria that would provide for (at least) 
the next higher combined rating (30 percent).  Notably, 
rating under Codes 5257, 5258 would be of no benefit to the 
veteran, as 20 percent is the maximum rating under Code 5258, 
and 10 percent is the maximum rating under Code 5259.  

The RO has not explained its formulation for the rating 
currently assigned (by rating decision in April 1994).  As 
the rating is listed under Codes 5257-5010, presumably the 
rating involves a combination of a rating based on 
instability with one based on arthritis with limitation of 
motion/painful motion.  

The May 2006 VA examination specifically found there was no 
instability.  While the veteran disputes that finding, 
pointing to the fact that he was provided a knee brace, the 
May 2006 examination did not find that it was necessary for 
him to wear such brace for instability (weakness was noted).  
At any rate, there is no competent evidence (clinical 
finding) of record to the contrary, i.e., showing that the 
veteran does have left knee instability/subluxation.  Even 
considering that McMurray's test was positive, there is 
nothing in the record suggesting that any instability would 
be more than slight.  Consequently, a rating in excess of 10 
percent under Code 5257 would not be appropriate.  

Left knee flexion is not shown by the record to be limited to 
less than 90 degrees.  Under Code 5260 limited to 60 degrees 
(or with limitation of flexion of lesser severity warrants a 
0 percent rating).  Consequently, a separate compensable 
rating under Code 5260 is not warranted.  Left knee extension 
was reported as to 8 degrees.  While such limitation does not 
entirely meet the criteria for a 10 percent rating under Code 
5261 (i.e., restriction to 10 degrees), it more nearly 
approximates those criteria than the criteria for a 0 percent 
rating under Code 5261 (extension limited to 5 degrees).  
Consequently, it is reasonably shown that the criteria for a 
10 percent rating under Code 5261 are met.  See 38 C.F.R. 
§ 4.7.  

Because the veteran's left knee disability has been found to 
warrant a 10 percent rating under Code 5261, a rating under 
Code 5010-5003 is no longer for consideration.  See 38 C.F.R. 
§ 4.71a, Note (1) following Code 5003.  

When the maximum rating warranted based on instability (10 
percent under Code 5257) is combined with the maximum 
warranted based on limitation of motion (10 percent under 
Code 5261) the result is a combined rating of 20 percent.  
38 C.F.R. § 4.25.  Additional factors that could provide a 
basis for an increase have also been considered.  However, it 
is not shown that the veteran has any functional loss beyond 
that currently compensated.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 
8 Vet. App. at 206.  Notably, the May 2006 examiner 
specifically found there was no additional limitation of 
motion with repetitive use.  

Based on the objective evidence, a rating in excess of 20 
percent is not warranted for the veteran's service connected 
left knee disability under any applicable criteria or 
permissible combination thereof.  The preponderance of the 
evidence is against the veteran's claim; accordingly, it must 
be denied.   


ORDER

A combined rating in excess of 20 percent for the veteran's 
service-connected left knee disability is denied.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


